[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION OF DEFENDANT'SMOTION TO RE-ARGUE
This motion was filed on January 12, 1998, following this court's Memorandum of Decision of December 22, 1997. The undersigned was out of the country until February 9, 1998 and more recently was out ill for a week. This motion was only presented to the court on March 12, 1998.
The court has read the defendant's motion with care. The defendant had ample opportunity to present its case at trial and the court did not decide the case from the bench but took the time and trouble to write a memorandum of decision.
The defendant's motion does not address issues overlooked by the court but, in fact, is an attempt to have the court re-consider its decision. The motion is denied.
Anthony V. DeMayo Judge Trial Referee